 THE SHELLCOMPANY647The Shell Company (Puerto Rico) LimitedandInternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO. Case 24-CA-2525June 27, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSUpon a charge filed by International Associationof Machinists and Aerospace Workers, AFL-CIO,herein called the Union, the General Counsel of theNational Labor Relations Board, by theRegionalDirector for Region 24, issued a complaint datedApril 1, 1968, against The Shell Company (PuertoRico) Limited, herein called Respondent,allegingthat Respondent had engaged in and was engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Co-pies of the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served uponRespondent.With respect to the unfair labor practices, thecomplaintallegesin substance that on October 18,1968, the Union was duly certified as the exclusivebargaining representative of Respondent's em-ployees in the unit found appropriate by the Board'and that, since on or about January 15, 1968, andthereafter, Respondent has refused and is refusingto recognize and bargain with the Union as such ex-clusivebargainingrepresentative,although theUnion has requested and is requesting it to do so.On April 11, 1968, Respondent filed its answer,which denied the commission of the unfair laborpractices alleged and raised the following affirma-tive defenses:(1) Respondent did not at any time restrain orcoerce its employees in the exercise of theirlawful rights; (2) the election conducted by theRegional Director of the 24th Region on Au-gust 16, 1967, was not valid; (3) Respondenthad never been afforded a hearing on its timelyfiled objections to the August 16, 1967 elec-tion; and (4) the election conducted by the Re-gional Director on May 31, 1967 was valid andits results should have been certified by the Re-gional Director.On April 18, 1968, the General Counsel filedwith the Board a motion to strike denials and affir-mative defenses and for summary judgment, assert-ing, in view of admissions contained in Respon-dent's answer and other written admissions annexedas appendixes to the moving papers, that there areno issues of fact or law requiring a hearing, andpraying the issuance of a Decision and Order find-ing the violations as alleged in the complaint.Thereafter, on April 24, 1968, the Board issued anOrder Transferring Proceeding to the Board andNotice To Show Cause why the General Counsel'smotion to strike denials and affirmative defensesand for summary judgment should not be granted.Thereafter, Respondent filed an answer opposingthe General Counsel's motion to strike denials andaffirmative defenses and for summary judgment.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:Ruling on the Motion for Summary JudgmentThe record before us establishes that on January23, 1967,theUnion filed a petition in Case24-RC-3067,seeking to represent the service andmaintenance employees of Respondent at San JuanInternationalAirport in San Juan,Puerto Rico.Respondent sought to include all its production andmaintenance employees at its plants in Catano andGuayanilla,and its offices in San Juan and Ponce,Puerto Rico.After ahearing,the Regional Directorfor Region 24 issued a Decision and Direction ofElection on April27, 1967, in which he found ap-propriate for collective bargaining the followingunit of employees:All production and maintenance employeesemployedby the Employerat its Catano andGuayanilla plants, at the InternationalAirportat Isla Verde and at its offices at San Juan andPonce,Puerto Rico, including airport atten-dants, yardmen and laborers, but excluding allofficeclericalemployees,salesmen,profes-sional personnel,watchmen,guards and super-visors as defined inthe Act.On May 31,1967, pursuant to the Direction, anelection was held in which 13 valid votes were castfor the Union,and 14 valid votes were cast againstthe Union.Thereafter,Petitioner filed timely objec-tions to the election, contending that in the periodbetween the filing of the petition and the holding ofthe election,Respondent had engaged in variousunlawful acts and conduct designed to coerce andintimidate the employees to vote against the Unionat the election.The Regional Director then con-ducted an administrative investigation of the objec-ICase 24-RC-3067172 NLRB No. 63 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions,but issued no report of the results of his in-vestigation because Respondent offered and theUnion agreed to a consent stipulation providing forthe holding of a new election contingent upon theUnion's withdrawal of its objections to the election.Afterthe parties executed this stipulation, theUnion withdrew its objections and the RegionalDirector issued a Supplemental Decision andDirection of Second Election providing for theholding of a new election on August16, 1967.On August16, 1967,pursuant to the stipulationof the parties and the Direction of Election, anelection was held in which 14 valid votes were castfor the Union,1 1 valid votes were cast against theUnion, and 2 votes were challenged.Thereafter,Respondent timely filed objections to the election,contending that on August14, 1967,less than 2days before the election,the Employer learned thatthe Union had sent out a circular letter,dated Au-gust 7, 1967,to the homes of employees that con-tained"false statements of importance with respectto the election."The Regional Director thereaftermade an administrative investigation of said objec-tions and found that the statements contained inthe letter either did not substantially depart fromtruth or that the employees were in a position toevaluate the truth of the facts asserted.The Re-gionalDirector further found that in any event,Respondent had an opportunity to reply or to cor-rect any alleged misrepresentation.He thereforeconcluded that Respondent'sobjections did notraise substantial or material issues with respect tothe validity of the election.A second SupplementalDecision overruling the objections was issued onOctober 18,1967, and the Union was accordinglycertifiedby theRegional Director as the collective-bargaining agent of Respondent's employees.Thereafter,Respondent filed with the Board arequest for review of the Regional Director'sSecond Supplemental Decision and Certification ofRepresentative,inwhich it claimed,inter alia,thata hearing should have been held on its objections.On November27, 1967,theBoard denied therequest for review.On January15, 1967,the Union requested thatRespondent bargain collectively with it as therepresentative of the employees in the certifiedunit,butRespondent refused.On February 26,1968, the Union filed the charge upon which theseproceedings are predicated.In its answer to the Board'sNotice To ShowCause,Respondent attacks the validity of the cer-tification, contending that its objections to the elec-tion held on August 16, 1967, should not have beenoverruled and that in any event it should have beenafforded a hearing on its objections. The Respon-dent further contends the Board should now directa hearing on the issues raised by its election objec-tions.It is thus clear that Respondent's answer to theNotice To Show Cause questions the validity of theRegional Director's Second Supplemental Decisionand Certification of Respresentative on the samegrounds heretofore presented to the Board in itsrequest for review. Respondent neither asserts thatithas any newly discovered evidence, nor sets outany special circumstances warranting reexamina-tion by the Board of the determinations made in therepresentation proceedings in Case 24-RC-3067.Inessence, therefore,Respondent's answer toNotice To Show Cause attempts to relitigate issueswhich were involved in the prior representationcase and which have already been considered andrejected by the Board. Accordingly, and as Respon-dent concedes its refusal to bargain, we find thatRespondent has not raised any issue which isproperly triable in the instant unfair labor practiceproceeding.2As all materialissueshave been previously de-cided by the Board or are admitted by Respon-dent's answer to this complaint, there are no mat-ters requiring a hearing before a Trial Examiner.Accordingly, theGeneralCounsel'smotion tostrike denials and affirmative defenses and for sum-mary judgment is granted. On the basis of therecord before it, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein,a corporation engaged in the sale and dis-tribution of gasoline and other petroleum productson the island of Puerto Rico.During the past year,which period is representative of all times materialherein,Respondent sold gasoline and other petrole-um products valued at in excessof $50,000 tofirms, persons, or businesses directly engaged in in-terstate or foreign commerce,or to persons, firms,or businesses located in Puerto Rico whose opera-tions affect interstate or foreign commerce.Respondent admits, and we find, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2 (6) and(7) of the Act.2Pittsburgh PlateGlass Company v. N.L R.B.,313 U.S.146;BancoCredito Y Ahorro Ponceno,167 NLRB 397 THE SHELL COMPANYII.THE LABORORGANIZATION INVOLVEDInternationalAssociationofMachinistsandAerospaceWorkers, AFL-CIO,is a labor organiza-tion within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees constitute a unit ap-propriate for collective-bargaining purposes withinthe meaning of Section9(b) of the Act:All productionand maintenanceemployeesemployed by the Employer at its Catano andGuayanilla plants, at the InternationalAirportat IslaVerde and at its offices at San Juan andPonce,Puerto Rico,including airport atten-dants, yardmen and laborers, but excluding alloffice clerical employees,salesmen,profes-sional personnel,watchmen,guards and super-visors asdefined in the Act.2.The certificationOn August16, 1967,a majority of the employeesof Respondent in the appropriate unit,in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 24, designated theUnion as their representative for the purposes ofcollective bargaining with the Respondent,and, onOctober 18,1967, the Union was certified as thecollective-bargaining representativeof the em-ployees in said unit and continues to be suchrepresentative.B.The Request To Bargain and Respondent'sRefusalCommencingon or about January 15, 1968, andcontinuingto date, the Union has requested and isrequesting Respondentto bargain collectively withtheUnionas the exclusivecollective-bargainingrepresentativeof all the employees in the above-describedunit.Since January15, 1968, and con-tinuing to date,Respondent has refused,and con-tinues to refuse,to bargaincollectivelywith theUnionas exclusivecollective-bargainingrepresent-ative of all employeesin said unit.Accordingly, we find that the Union was dulycertifiedby theBoard as thecollective-bargainingrepresentativeof the employees of the Respondentin the appropriateunit described above in theBoard'scertification, and that theUnion at all649times sinceOctober 18, 1967, has been and now isthe exclusivebargainingrepresentative of all theemployees in the aforesaid unit, within themeaningof Section 9(a) of the Act. We further find thatRespondent has, since January 15, 1968, refused tobargain collectively with the Union as the exclusivebargaining representative of its employees in theappropriate unit, and that, by such refusal, theRespondent has engagedin, and is engaging in, un-fair labor practices within the meaning of Section8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itcease and desist therefrom; upon request bargaincollectivelywith the Union as the exclusiverepresentative of all employees in the appropriateunit;and, if an understanding is reached, embodysuch understanding in a signed agreement.Since some of the employees in the unit ap-parently have little occasion to go to Respondent'sprincipal office in San Juan, Puerto Rico, we shallalso order Respondent to post the notice, attachedhereto as an Appendix, at the Catano and Guaya-nillaplants, at the International Airport at IslaVerde, and at its office at Ponce, Puerto Rico,ifRespondent has facilities for such posting. If not,Respondent shall mail a copy of the notice to eachemployee in the unit.CONCLUSIONS OF LAW1.The Shell Company (Puerto Rico) Limited, isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Association of Machinists andAerospace Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All production and maintenance employeesemployed by the Employer at its Catano andGuayanilla plants, at the International Airport atIsla Verde, and at its offices at San Juan and Ponce, 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDPuerto Rico, including airport attendants, yardmen,and laborers, but excluding all office clerical em-ployees,salesmen,professionalpersonnel,watchmen, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4.SinceOctober 18, 1967, the above-named'labor organization has been the exclusive represent-ative of all employees in the aforesaid appropriateunit for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.5.By refusing on or about January 15, 1968, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesin the appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforementioned refusal to bargain,Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and hasthereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respon-dent,The Shell Company(Puerto Rico)Limited,San Juan,Puerto Rico,itsofficers,agents, succes-sors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages,hours,and other terms and conditions ofemployment,with InternationalAssociationofMachinists and Aerospace Workers,AFL-CIO, asthe exclusive bargaining representative of its em-ployees in the following appropriate unit:All production and maintenance employeesemployed by the Employer at its Catano andGuayanilla plants,at the InternationalAirportat Isla Verde and at its offices at San Juan andPonce,Puerto Rico, including airport atten-dants,yardmen and laborers,but excluding allofficeclericalemployees,salesmen,profes-sional personnel,watchmen, guards and super-visors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain with the above-namedlabor organization, as the exclusive representativeof all employees in the aforesaid appropriate unit,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such un-derstanding in a signed agreement.(b) Post at its principal office at San Juan, and,ifRespondent possesses facilities, at the Catanoand Guayanilla plants, at the International Airportat Isla Verde, and at its offices at Ponce, all inPuerto Rico, copies of the attached notice marked"Appendix."3 Copies of said notice, on forms pro-vided by the Regional Director for Region 24, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.If Respondent does not possess facilities for postingof the notice at the above-mentioned Catano andGuayanilla plants and at the International Airportat Isla Verde and at its offices at Ponce, Respon-dent shall mail a copy of said notice to each em-ployee in the unit.(c)Notify the Regional Director for Region 24,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.J In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforc-ing an Order "APPENDIXNotice to All EmployeesPursuant to a Decision and Order of the NationalLaborRelations Board and in order to effectuatethe policies of the NationalLaborRelations Act, asamended,we hereby notify you that:WE WILL NOTrefuse to bargain collectivelywith InternationalAssociation of Machinistsand Aerospace Workers,AFL-CIO,as the ex-clusive representative of the employees in thebargaining unit described below. THE SHELL COMPANYWE WILL NOT in anylike or related mannerinterferewith,restrain,or coerce our em-ployeesin the exerciseof the rightsguaranteedthem by Section 7 of the Act.WE WILL,upon request,bargainwith theabove-named Union,as the exclusive represen-tative of all employees in the bargaining unitdescribedbelow, with respect to wages, hours,and othertermsand conditions of employ-ment,and, ifan understandingis reached, em-body suchunderstanding in a signed agree-ment.The bargaining unit is:All productionand maintenanceemployeesemployed by the Employerat itsCatano andGuayanillaplants, at the InternationalAirportat IslaVerdeand at itsoffices at San Juan andPonce,PuertoRico,includingairport atten-dants, yardmen and laborers,but excluding alloffice clerical employees,salesmen,profes-651sional personnel, watchmen, guards and super-visors as defined in the Act.DatedByTHE SHELL COMPANY(PUERTO Rico) LIMITED(Employer)(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with theBoard'sRegionalOffice,255 Ponce de Leon,Seventh Floor, El Hato Rey Building, Santurce,Puerto Rico 00919, Telephone 765-1125, if theyhave any questions concerning this notice or com-pliance with its provisions.